The trial court erred in permitting the complaint to be amended after the trial, introducing a new and different cause of action. The original complaint alleged, in count 1, plaintiff's title to the farm and defendant's wrongful adverse claim thereto; and in count 2, plaintiff's title and right of possession and defendant's wrongful detention thereof, with damages. Prayers to recover possession and quiet the title follow. During argument, after the evidence was in, the court intimated doubt as to whether relief could be granted under the issues. Thereupon plaintiff asked, and over defendant's objection was given, leave to amend her first count "to meet plaintiff's proof in this case." Two months later and after the court had handed down its memorandum decision in plaintiff's favor, the latter filed an amended complaint in which both counts of the original *Page 284 
complaint were amended by interpolating several lengthy paragraphs. Much of this new matter was contained in plaintiff's reply to the defendant's answer to the original complaint. However, it is not the legal function of either a reply or an amended complaint to introduce a new cause of action or a new ground of recovery. The proper function of a reply is to raise an issue on the averments of the answer or counterclaim; that of an amendment, to perfect what is already imperfectly or defectively stated in the original pleading.
The defendant by his answer pleaded (1) the general issue, and (2) an admission and justification of his adverse claim and right of possession of the farm under an agreement with plaintiff dated May 11, 1922, a copy of which was attached to and made part of the complaint. The writing purports on its face to be both the last will and testament of the plaintiff and a request or proposal, such as would become a contract upon acceptance and compliance therewith by defendant. It recites the personal and family desire of plaintiff and her four daughters that defendant (then residing in Idaho with his family) should return to, manage, and operate the farm for plaintiff during her life, and by the testamentary provisions of the writing, bequeathing to him upon her death the farm itself and all the personal property and farm tools and equipment thereon, and other property, subject to a charge thereon of $1,000 in favor of each of her four daughters, payable $125 per annum to each daughter until fully paid without interest until maturity of the payments. He further alleged his possession under and compliance with the terms of said agreement by management and operation of the farm for plaintiff for 13 or 14 years, and insisted upon his right to continue so doing. This was a sufficient plea in confession and avoidance of the charge of his claiming and detention of the farm without right as alleged in the complaint.
By his counterclaim he repeated these averments and prayed sundry measures of alternative relief addressed to *Page 285 
the discretion of the court, viz.: (a) Specific performance of the contract, (b) reformation thereof, (c) relief by way of estoppel, (d) a trust in the realty, (e) reimbursement for labor and outlays to be secured by an equitable lien on the premises, and (f) equitable ownership coupled with right of possession.
The reply admits execution of some such writing, the specific provisions of which plaintiff does not remember, and hence denies it until produced at the trial. By her reply plaintiff further alleges a subsequent and supplementary oral agreement with defendant made after, or shortly before, he took possession of the farm and began to manage and operate it in the spring of 1923, whereby defendant agreed to do sundry things, as alleged, and breaches whereof are set forth in the reply. As so alleged, the supplementary oral agreement is not inconsistent with the previous writing under which defendant was to manage and operate the farm for plaintiff. Nor, as so alleged, does the oral agreement provide for any defeasance of the prior written agreement in case defendant should fail to comply with its terms or with the oral agreement in any detail or particular. It appears to have been a mere working agreement to supply details not before anticipated or provided for in the writing. The reply closes with a prayer for judgment "as prayed for in her complaint"; that is, for ouster from possession with damages, and quieting of plaintiff's title.
Neither the written agreement nor the later oral agreement were alleged in the original complaint, nor was there the slightest reference thereto. The writing first appeared in defendant's answer and counterclaim as the justification for his possession and claiming, asserted in the complaint to be without right. The oral agreement was first alleged or noticed in plaintiff's reply to the answer. Without inquiring into its sufficiency as a defense or reply to the counterclaim at this time, our first concern should be as to whether the amended complaint, repeating the same or similar matters, can be admitted to introduce a new cause of action or *Page 286 
grounds for new and distinctive relief not permissible under the complaint as it stood until the close of the trial and for two months afterward. The issues and permissible relief at the trial, under the complaint, were limited to just two things, viz.: Whether defendant was in unlawful possession and whether he was unjustly claiming an interest adverse to the plaintiff. There was no possible basis, under the complaint at the trial, for relief by way of rescission of a contract with defendant. If not, can such a cause of action be grafted on and the issues and grounds of relief enlarged by amendment at or after the trial? To ask this question is to answer it. The reason of the rule of law which forbids such shifting of the settled issues in a case is constitutional in its implications, designed to prevent mischief and injustice. A defendant, having been summoned and come prepared to defend one set of issues, is suddenly confronted with a new and different set of issues of fact and law. The spirit and substance of his right to a hearing is thereby violated. And where this occurs, as here, after the trial, dismissal of witnesses, and actual decision by the court upon the trial issues, the mischief is increased and the right to defend is wholly denied. No court has the right to go beyond the issues tried in making its formal findings and entering judgment.Thomson v. Reynolds, 53 Utah 437, 174 P. 164, 167;Rosenthyne v. Matthews-McCulloch Co., 51 Utah 38, 168 P. 957;Oldroyd v. McCrea, Judge, 65 Utah 142, 235 P. 580, 40 A.L.R. 230. If a party can allege one cause of action and recover upon another his pleading can serve no useful purpose but rather will mislead and ensnare his adversary. 9 C.J. 639, 640; Christensen
v. Duborg, 38 Nev. 404, 150 P. 306, 308. And whereas an amendment changing from an express contract to an implied contract violates this rule (Fillmore City v. Fillmore RollerMill Co., 36 Utah 339, 103 P. 967; 3 Cyc. 414, at note 26), so also must an amendment to enforce or rescind a contract where no contract at all or relief from any contract was pleaded or sought in the original complaint as here. The original complaint was in tort for *Page 287 
wrongful detention of land and damages, in one county, and to quiet title against wrongful claiming in the other.
The following cases further illustrate the rule forbidding substitution under guise of amendments. Contract of sale changed to rescission of the contract (Givens v. Wheeler,6 Colo. 149). Suit to establish a trust changed to claim land as community property (Peiser v. Griffin, 125 Cal. 9,57 P. 690). Suit to void a deed for undue influence changed to void the same deed for nondelivery (Carter v. Dilley, 167 Mo. 564,67 S.W. 232). Reformation of a deed changed to cancellation of the same deed (Foxwell v. Justice, 191 Ky. 749, 231 S.W. 509). Willful tort to same acts negligently done (Proctor v.Southern Ry., 64 S.C. 491, 42 S.E. 427). Shares sold to shares exchanged (Kramer v. Gille, C.C., 140 F. 682). Negligence in retaining a careless servant to negligence of the same servant (Union Pac. R. Co. v. Wyler, 158 U.S. 285, 15 S.Ct. 877,39 L.Ed. 983). In each of these cases there was some resemblance between fact and counterpart. Here there is none.
It has been held that an amendment stating a new cause of action, filed over timely objection, results in a dismissal of the complaint and does not put the defendant into court upon the substituted cause of action. Nelson v. Hays, 75 Iowa 671,37 N.W. 177; Oglesby v. Attrill, C.C., 14 F. 214; BergenTownship v. Nelson County, 33 N.D. 247, 156 N.W. 559; Groom
v. Bangs, 153 Cal. 456, 96 P. 503; Graziani v. Ernst,169 Ky. 751, 185 S.W. 99.
The injustice against which our cited cases contend is increased by allowing the amendment after trial and decision without further evidence or trial, and by findings and judgment upon the substituted cause of action. The old complaint contained no trace of the new one, was functus officio when the trial ended, and no longer a basis for amendment.
The stated ground for amendment was to make the first count conform to plaintiff's proofs. What proofs? Her only proofs in opening had been an abstract of title and two other writings to show her record title to the farm. Her rebuttal *Page 288 
evidence was in law restricted to meeting the defense evidence, not to chart an excursion into new fields after the trial.
It is suggested that defendant waived his right to object because in his answer he said that the plaintiff, by demanding possession and by suing to recover possession, had rescinded the written contract pleaded in the answer but not in the complaint. The law does not attach any such consequence to the fact of demand and suit for possession, — not at least unless the defendant elect to treat it as such, acquiesce therein, and voluntarily deliver up the possession which he has by the contract. The defendant did not do this. Quite the contrary. By other averments immediately associated with that mentioned he insisted that he himself has fully performed the contract which plaintiff seeks to destroy; that he is willing and intends to continue to perform it; and he insists upon his right to stay in possession in order that he may so continue to perform. Where one of two contracting parties has performed or is performing, there is no such thing as rescission by the other without his consent. 66 C.J. 746, Sec. 315, citing Bloech v. Highland Homes Co.,128 Or. 292, 274 P. 318. Even a mere option contract, such as plaintiff claims the present one to be, is binding after it has been accepted and substantially performed by defendant, and cannot thereafter be revoked or rescinded by plaintiff. 66 C.J. 746, 747, Sec. 317. Even an outright refusal to pay or perform coupled with an offer to perform according to the purchaser's mistaken understanding of its terms would not entitle the vendor to rescind. 66 C.J. 755, Sec. 331.
Amendment insufficient. If we could lawfully overlook the error of permitting the amendment to be filed at all, we ought surely to exact compliance with the rule of law that sufficient facts must be stated therein to constitute a cause of action and to support the judgment based upon it. This it did not do. To state a cause of action for rescission of a contract the pleading must not only allege the contract itself in haec verba or in substance, but the facts relied upon *Page 289 
for rescinding it. If there was fraud, duress, overreaching or breach of trust in obtaining plaintiff's signature or assent to the contract, those matters must be stated so that an issue may be taken. If the ground of rescission is that defendant has wholly failed to pay or perform the consideration, those facts must be stated and in some cases an offer to do equity must be made. In any case, the plaintiff must act promptly to rescind and give notice. For he is not bound to rescind. He may choose to hold the contract and exact performance or compensation in damages and recover the profits, if any. So he must choose. He cannot hesitate, temporize or experiment, nor wait to see if the contract or transaction will be profitable, and if not, denounce it and disclaim liability. Obligation and liability go with the reception of benefits.
These familiar principles of the law of rescission are exemplified under a variety of circumstances in the text of 66 Corpus Juris at pages 767-770, 779-784, Secs. 356-358, 372, 373, 375, 376, 378-380, 383, with supporting decisions in the footnotes. And the essentials of a good complaint for rescission are stated in Sec. 400 at pages 791, 792 of the same text. We need not cumulate citations to so plain a proposition.
The substituted cause of action here before us lacks in nearly every essential to a cause of action for rescission and the trial court erred in basing any decree upon it.
The proofs. The plaintiff's proofs are also incurably weak and insufficient to support rescission or any other judgment for the plaintiff. With respect to rescission the complaint does say something about the contract and will having been prepared and executed by plaintiff soon after her husband's death, and at a time when she was ill and in grief, but it does not allege that any advantage of her condition was taken by the defendant in inducing her to sign it or that it does not truly express the desires and intentions of plaintiff at the time. The evidence is, and the contract states upon its face, that it was executed at her request, and that of her family "without duress, menace, fraud, or undue influence *Page 290 
of any person whatsoever." The writing was prepared by able and experienced counsel after full consultation with both parties, acting for and in the interest of both. He would hardly have inserted the quoted words if he had not believed them to be true and a proper safeguard against any future contention to the contrary. That same counsel still believes them to be true, or he would have alleged something to the contrary in the complaint or the amended complaint that he prepared and filed for her in this case. And if there were any evidence to the contrary, known to either plaintiff or her counsel, they would have produced that evidence at the trial. No such evidence was produced.
On the contrary, the uncontradicted testimony from both sides of the case shows that at and prior to the date of the contract the defendant was residing with his family in Idaho, where he had profitable employment. And that, in response to the earnest request of his mother and sisters as contained in the written contract and will, and otherwise, he disposed of his home in Idaho, surrendered his employment, and removed to his mother's farm in Box Elder County, Utah, and took up his residence there and his duties under the contract. They shared the dwelling house. He began and continued for some thirteen years to manage and operate the farm for her. It was a small 16-acre farm, and insufficient in yield to support their joint establishment but for his own labor at times independently in a neighboring establishment at wages. With this help he supported his family and his mother. During the greater portion of this time, the plaintiff never discovered anything gravely wrong with the contract or with the defendant's performance under it. She never pretended that it was improperly obtained or that it did not accurately reflect her wishes and intention at that time. She contentedly entered into the arrangements contemplated thereby, shared the home with her son and his family, and accepted his services, labor, efforts and support during many years without objection or claim that there was anything wrong with the contract or its provisions. It was only during *Page 291 
the last few years that her objections began to be made and to multiply. The trivial nature of some of these complaints tends to discount the remainder. But she had already accepted and enjoyed far too many benefits under the contract and profited by too many sacrifices on the part of her son to entitle her to rescind and repudiate it even if she had ever had that right. Furthermore, her complaints and objections do not take hold of any provision in the written contract and will. They relate specifically to the terms of an alleged oral agreement between them, made long after the written contract, about the provisions of which the parties disagree. Whatever its provisions or their dealings under it, it did not by its terms purport to vacate or annul the previous written contract and will under and by which defendant was entitled to possession and was to manage and operate the place for his mother, the plaintiff. Neither party claims that it did. On the contrary both agreements could operate concurrently and the parties lived together peaceably under both agreements during many years. Because the plaintiff now contends that defendant did not live up to every detail and item of the later oral agreement, or her version of it, this cannot now impair or destroy the perfectly valid prior written agreement containing within it her testamentary disposition of the property. That is because the will was also a contract with defendant with substantial performance under it to his credit.
With that understood and disposed of, I now turn for a moment to the asserted oral agreement. There are some thirteen distinct provisions in it, numbered "a" to "m," inclusive, in the reply and amended complaint, and asserted breaches of them. For brevity these may be condensed into a few simpler classifications, viz.: (a) Failure to farm the place properly; (b) failure to devote his entire time to it; (c) neglect to repair; (d) inadequate accounting; (e) failure to water the lawn and flowers; (f) allowing chickens to run loose; (g) deficient showing of love, respect and attention. *Page 292 
These derelictions, if true, fully proved, and provided against in the written agreement, as they were not, would not warrant rescission so long as plaintiff continued to receive and enjoy the fruits of the contract and the benefits of defendant's operation and management during so many years. To properly estimate these benefits it will be recalled that defendant is and was plaintiff's only son and reliance upon the death of the husband and father. Plaintiff was then in advancing years and her strength was insufficient to the burdens of operating the ranch. Her four daughters were then married, living with their husbands, and could not be depended upon for assistance. The mother and daughters joined in the request to the son and brother to return to the ranch and operate and manage it for the mother. The written contract and will so recites on its face. In order to comply he had to sell or dispose of his home and give up his employment in Idaho at $135 a month, and return to and eke out a living for himself, his family and his mother on the small ranch, coupled with such near-by employment as he could get at times to supplement the slender revenues from the ranch. It is perfectly manifest that the plaintiff by the contract obtained from her son in services and support, management, and operation of the farm, that which she was apparently unable to provide for herself in any other way. Yet we discover in her pleadings and proofs neither ability, offer or tender of reimbursement for his sacrifices and outlays in her behalf. Granting that he had his living from the produce of the farm, which he divided with her, it was not the farm alone that yielded the living. It required his labor and that of his boys and his wife, his management, his separate earnings at times, to supplement what the farm yielded for their mutual support.
It is one of the tragedies of life that such differences as this record presents should have been allowed to creep in, grow and develop among those between whom we should expect the friendliest and most affectionate relations, until their whole lives become embittered and open hostility results. *Page 293 
Just whose fault this was or which side was more in fault by the test of patience, forbearance and mutual cross-bearing, it is not the function of this court to determine. Nor is the evidence adequate to the undertaking. Each side accuses the other. It is more than probable that, as often happens, both sides have a share in the blame; that they were each partly deficient in those arts of kindly patience and self-sacrifice that might have cut short these asperities and sweetened their associations with each other. Lacking these, no art, no human remedy, no court is competent to justly apportion the blame or to avert the bitter consequences. It is possible that certain near relatives of the parties may by their over-zealous attitude have a share in the responsibility. All the courts can do is to determine the property rights of the parties by the test of the applicable rules of law and equity, and leave the personal relations of the parties where they find them.
The written contract required the defendant to manage and operate the farm for the plaintiff during her life and to pay the four daughters $1,000 each after her death, in consideration of which the property should become his. This obligation to manage and operate during her life cannot be strained to include all the big and little asserted breaches of the later oral agreement between them as to the provisions of which the parties disagree. Plaintiff claims that by the oral agreement she was to have one-half the net produce of the ranch after certain expenses were paid. Defendant asserts that her share was to be one-third, and that he made that division with her. Plaintiff contends that she did not always get her share. They likewise disagree as to other provisions of the oral agreement and as to the claimed breaches thereof.
In the view we take we need not determine the merits of the opposing contentions about the oral agreement. They do not go to the merits under the complaint and answer. These are restricted to the right of possession and asserted wrongful detention of the premises. Without rightful possession *Page 294 
by defendant there could be no division of the crops. To show lawful possession defendant pleaded and produced in evidence the written contract and will executed by plaintiff under which he entered upon and operated the farm. Defendant in her testimony admitted its execution and delivery. She thereby admitted defendant's justification and disproved wrongful detention. As well may she have delivered a deed of conveyance and then 13 years later sued in ejectment to recover possession and quiet title upon a claim that the grantee had breached some subsequent oral agreement between them. Her grant and delivery of possession under this written agreement were equally absolute and unconditional. And her contract to pass title upon completion of payment of the price was equally absolute.
If it was her theory that she could by a suit in court break the will entirely by alleging and proving a substantially complete breach thereof by defendant, a complete failure of the consideration, she could not do so by ignoring its existence in her complaint and suing at law for unlawful detention of the premises. On the contrary, she must in her complaint set up the contract, plead it in haec verba or in substance, and set out specifically the facts relied upon as defeating it. She must tender an issue as to the extraneous matters giving rise to her equities, and go to trial on them. She cannot ignore a prima facie valid contract granting the right of possession any more than she can a prima facie valid deed conveying the title, or a judgment or other instrument, good upon its face, and assail them collaterally when produced by her opponent.
Equally might a plaintiff sue in ejectment for land and when a good title by deed and abstract of title is produced in defense, contend that facts exist which in equity create a resulting trust, or an express trust by which defendant holds the title in plaintiff's favor, or for his use, and get a judgment ousting defendant from the possession.
If plaintiff has a later oral contract with defendant for a division of the net yield of the place, for repairs, for his *Page 295 
entire time, for care of the lawn and flowers or for herding of the chickens, it would seem that her remedy is by action on the contract for its breach or for an accounting, or for waste, — not an action to put him off the premises.
The trial court erred in entering judgment quieting plaintiff's title and for recovery of possession of the premises and in adjudging that defendant has no right, title, estate, or interest therein, or right of possession thereof, and enjoining him off the place.
It is my opinion that the defendant, by the written contract and will, duly accepted by him and performed to date, has an equitable estate or interest in all the property embraced in the contract in that behalf, with the right of possession thereunder, and with the right to complete his purchase by paying his sisters $4,000 after plaintiff's death in the manner stipulated thereby. In quality it is not unlike that of any purchaser of real estate whose vendor dies pending purchase, with the right to complete payment and receive title thereafter in probate by decree of distribution or administrator's deed under R.S. Utah 1933, Secs. 102-11-26 to 102-11-28. It is also like that which a locator acquires in public mineral lands by his location under the statute, discovery of mineral, and performance of labor required by law. He is entitled to complete his purchase by paying $5 per acre and receive the patent.
This is true although in any such case the purchaser or locator is not obliged to complete his purchase, but may abandon it if he will; yet he is not obliged to do so. He cannot be compelled to forego his rights. The courts may not coerce him or compel him to be satisfied with less than the full fruits of his contract.
Space forbids discussion of the many cases cited by respondent's counsel. They are not in point as I view them.Andrews v. Aikens, 44 Idaho 797, 260 P. 423, 69 A.L.R. 8, is nearest in point. It supports my position that a will pursuant to a contract supported by a consideration may not be revoked or rescinded without consent of the beneficiary. *Page 296 
The further holding therein on the special facts of that case that the purchaser may be compensated in money rather than by specific performance, is not a just criterion for decision in this case where the conditions and services are very different. Plaintiff here has made no offer to so compensate and lacks the ability to make defendant whole.
The plaintiff's plea of the statute of frauds must be overruled in my opinion. The written contract and will is duly signed by plaintiff and witnessed. This is sufficient to satisfy the statute. If defendant's signature were necessary (which it is not), yet his performance takes the case out of the statute. 27 C.J. 343, Sec. 427. This rule applies in actions for equitable relief such as rescission and cancellation, injunction, quieting title, etc. 27 C.J. 348, notes 45 to 59, and cases.
While the record on appeal does not disclose the fact of plaintiff's recent death, yet a certified copy of special letters of administration filed here on February 17, 1938, denotes that one Ezra Nebeker was on February 10, 1938, appointed by the probate court as special administrator of her estate. From this, I conclude that the present controversy is at an end in so far as the duty of further personal service by defendant to earn title is concerned. But his right of possession continues along with his right to complete his purchase by paying the stipulated cash to his sisters.